DETAILED ACTION
This Office action is in reply to correspondence filed 2 November 2020 and an interview conducted 30 December 2020 in regard to application no. 16/432,431.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Morrissett on 30 December 2020.

The application has been amended as follows: 

Claim 1 is amended and now reads:
1.  A dynamic transaction card comprising:
a microcontroller that processes input data to determine whether the dynamic transaction card has experienced a drop or impact;
a sensor that detects a drop or impact and provides the input data to the microcontroller; and
an antenna;
wherein upon detection of a drop or impact, the microcontroller:
transmits a detection notification to a mobile device via the antenna; and 

receives a deactivation signal from a backend system that causes the dynamic transaction card to deactivate a predetermined period of time after transmitting the detection notification.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the final Office action rejections were made on the grounds of nonstatutory double patenting, which the present amendment has rendered moot, and under 35 U.S.C. § 103 based on the references of at least Spolin et al. and Denton et al.  As the claims have since been amended, further search and consideration were conducted.
Thill et al. (U.S. Publication No. 2012/0009979) disclose a method for preventing the malicious use of a SIM card. [title] The SIM card includes an “acceleration sensor” and an “impact sensor” and can “deactivat[e] at least some of its functions” if it determines that an “environment status value is outside a predetermined range”. [abstract] The deactivation may be “in response to the receipt of a deactivation message from [a] remote server”, [0012] but neither Thill nor the prior art previously made of record disclose that this takes place in “a predetermined period of time after transmitting the detection notification”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694